           1    Sophia S. Lau, State Bar Number 13365
                  slau@earlysullivan.com
           2    EARLY SULLIVAN WRIGHT
                  GIZER & McRAE LLP
           3    8716 Spanish Ridge Avenue, Suite 105
                Las Vegas, Nevada 89148
           4    Telephone: (702) 331-7593
                Facsimile: (702) 331-1652
           5
                Attorneys for Defendant
           6    FIDELITY NATIONAL TITLE INSURANCE
                COMPANY
           7

           8                                UNITED STATES DISTRICT COURT
           9                                        DISTRICT OF NEVADA
           10

           11    BJK ENTERPRISES, INC.,                           Case No.: 2:19-CV-01776-KJD-VCF
           12                          Plaintiff,                 STIPULATION AND ORDER
                                                                  EXTENDING DEFENDANT
           13                   vs.                               FIDELITY NATIONAL TITLE
                                                                  INSURANCE COMPANY’S TIME TO
           14    FIDELITY NATIONAL TITLE                          RESPOND TO COMPLAINT
                 INSURANCE COMPANY; HORIZON
           15    NATIONAL TITLE INSURANCE, LLC;                   (First Request)
                 DOES 1-IV; ROE CORPORATIONS I-IV,
           16
                                       Defendants.
           17

           18

           19          Plaintiff BJK Enterprises, Inc. (“Plaintiff”) and Defendant Fidelity National Title
           20   Insurance Company (“Fidelity”), by and through their counsel of record, hereby stipulate as
           21   follows:
           22          WHEREAS, Plaintiff filed its complaint in the matter in Nevada’s Eighth District Court
           23   in and for Clark County on September 9, 2019;
           24          WHEREAS, Fidelity was served with the summons and complaint on or about September
           25   23, 2019;
           26          WHEREAS, Plaintiff’s response to the complaint is due on or about October 15, 2019;
           27

           28



                                              STIPULATION AND PROPOSED ORDER
514317.1
           1           WHEREAS, Plaintiff has agreed to extend Fidelity’s time to respond to the complaint to
           2    November 6, 2019; and
           3           WHEREAS, this is the first stipulation for an extension of Fidelity’s time to respond to
           4    the complaint.
           5           Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
           6    and agree as follows:
           7           1. Fidelity shall file its response to the complaint on or before November 6, 2019.
           8

           9    Dated: October 11, 2019                      EARLY SULLIVAN WRIGHT
                                                              GIZER & McRAE LLP
           10
                                                             By:     /s/ Sophia S. Lau
           11                                                      SOPHIA S. LAU
                                                                   Attorneys for Defendant
           12                                                      FIDELITY NATIONAL TITLE INSURANCE
                                                                   COMPANY
           13

           14
                Dated: October 11, 2019                      GUINNESS LAW FIRM
           15

           16                                                By:    /s/ Guinness Ohazuruike
                                                                   GUINNESS OHAZURUIKE
           17
                                                                   Attorneys for Plaintiff
                                                                   BJK ENTERPRISES, INC.
           18

           19

           20
                                                            ORDER
           21

           22                                              IT IS SO ORDERED:

           23

           24                                                   By:
                                                                      UNITED STATES MAGISTRATE JUDGE
           25
                                                                           10-15-2019
           26                                                   Dated:
           27

           28



                                              STIPULATION AND PROPOSED ORDER
514317.1
           1                                   CERTIFICATE OF SERVICE
           2           I hereby certify that I am an employee of EARLY SULLIVAN WRIGHT GIZER &
           3    McRAE, LLP and that on October 11, 2019 the foregoing STIPULATION AND PROPOSED
           4    ORDER EXTENDING DEFENDANT FIDELITY NATIONAL TITLE INSURANCE
           5    COMPANY’S TIME TO RESPOND TO COMPLAINT was served on all parties and counsel
           6    identified on the CM/ECF System via Electronic Notification, including on the following counsel:
           7
                       Guinness Ohazuruike
           8
                       Guinness Law Firm
           9           6845 W. Charleston Blvd., #A
                       Las Vegas, NV 89117
           10          702-473-9300
                       Fax: 702-920-8112
           11          Email: guinnesslaw@gmail.com
           12

           13
                                                           /s/-D’Metria Bolden
           14                                                    D’METRIA BOLDEN

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28


                                                               3
                                             STIPULATION AND PROPOSED ORDER
514317.1
